Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. James Balls on 06/08/2022.

The application has been amended as follows: 
Claim 1 has been amended to read:
--“A liquid-to-solid transforming hair styling composition comprising:
(a) about 0.1 to about 7 wt.% of AMP-acrylates/allyl methacrylate copolymer, based on the total weight of the hair styling composition; 
(b) one or more nonionic film-forming polymers and/or amphoteric film-forming polymer; 
(c) about 0.01 to about 10 wt.% of one or more polysaccharides; 
(d) one or more nonionic surfactants; and 
(e) water; 
wherein the hair styling composition exhibits non-Newtonian shear thickening behavior and has a viscosity of about 5000 mPas (cP) or less at room temperature (25°C) (Torque 36.5% RPM 10, Spindle 3).”--

Claim 20 has been amended to read:
--“A liquid-to-solid transforming hair styling composition comprising:
(a) about 0.1 to about 7 wt.% of AMP-acrylates/allyl methacrylate copolymer, based on the total weight of the hair styling composition; 
(b) one or more amphoteric film-forming polymer; 
(c) about 0.01 to about 10 wt.% of gum arabics; 
(d) one or more nonionic surfactants; and 
(e) water; 
wherein the hair styling composition exhibits non-Newtonian shear thickening behavior and has a viscosity of about 5000 mPas (cP) or less at room temperature (25°C) (Torque 36.5% RPM 10, Spindle 3).”--

Claim 22 has been amended to read:
	--“A liquid-to-solid transforming hair styling composition comprising:
(a) about 0.1 to about 7 wt.% of AMP-acrylates/allyl methacrylate copolymer, based on the total weight of the hair styling composition; 
(b) about 0.5 to about 15 wt.% of octylacrylamide/acrylates/butylaminoethyl methacrylate copolymer; 
(c) about 0.01 to about 10 wt.% of gum arabics; 
(d) about 1 to about 20 wt.% of one or more nonionic surfactants; 
(e) water; and 
(f) about 1 to about 20 wt.% of one or more water-soluble solvents chosen from polyhydric alcohols, glycol ethers, C14 alcohols, and a mixture thereof; 
wherein the hair styling composition exhibits non-Newtonian shear thickening behavior and has a viscosity of about 5000 mPas (cP) or less at room temperature (25°C) (Torque 36.5% RPM 10, Spindle 3).”--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,543,384 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the obviousness double patenting rejection has been withdrawn.

The closest prior art, Plos, does not teach a hair styling composition having a non-Newtonian shear thickening behavior in which the composition is a liquid composition at room temperature but transforming into solid state with physical manipulation when in use.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-3, 5 and 7-22 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615